              Case 1:19-mc-51081-TLL ECF No. 27, PageID.297 Filed 09/13/19 Page 1 of 10

                                                                               AUSA:       Anca Pop                               Telephone: (989) 895-571 2
AO 93 (Rev. 11/13) Search and Seizure Warrant                    Special Agent:            Bryan Butler                           Telephone: (989) 892-6525


                                           UNITED STATES DISTRICT COURT                                                                        Filed: 09/13/2019
                                                                         for the                                                             Time: 10:28:42 am
                                                               Eastern District of Michigan                                                   U.S. District Court

                  In the Matter of the Search of                                )                                                          Eastern District of MI
              (Briefly describe the property to be searched                     )                                                                      Bay City
               or identify the person by name and address)                      )       Case No. l:19-mc-51081-7
      11400 ARLAND RD., RIVES JUNCTION, MICIIlGAN                               )                  Judge: Ludington, Thomas L.
                                                                                )
                                                                                                   Filed: 07-24-2019
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An appl ication by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Eastern             District of           Michigan
(identify the person or describe the property to be searched and give its location):
                                                                                                          I hereby certify that the foregoing is a certified copy
Attachment A                                                                                              of the original on file in this office.
                                                                                                          Clerk, U.S. District Court
                                                                                                          Eastern District of Michigan

                                                                                                          By: s/ Kristen Castaneda
                                                                                                              Deputy

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                              August 7, 2019                              _(not to exceed 14 days)
      [ZJ in the daytime 6:00 a.m. to 10:00 p.m.              D at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or fro m whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge oCJ._d_u_.ty~ -
                                                                                                       (United States Magistrale Judge)

      D   Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      D  for __ days (not to exceed 30)           D
                                                until, the facts justifying, the later s ecific date of


Date and time issued:        July 24 2Ql2_ J J.J..2.__am
                                                                                                                    Judge 's signature


City and state:       Bay City, Michigan                                               Patricia T. Morris                    U.S. Magistrate Judge
                                                                                                                 Printed name and title
Case 1:19-mc-51081-TLL ECF No. 27, PageID.298 Filed 09/13/19 Page 2 of 10




                                    ATTACHMENT A
                                  Locations to be searched


11400 Arland Road, Rives Junction, Michigan, 49277, more fully described as a single story red
or brown brick single family home with an attached two car garage located on the west side of
Arland Road, in between Snider Road and Grand River Road. To the east of the home is a
detached utility building with two garage doors. The mailbox for the home is located on the
north side of the driveway on the west side of Arland Road and bears the number "11400".

All building, structures and containers on the property located at 11400 Arland Road, Rives
Junction, Michigan, 49277. All vehicles on the property used primarily by Andrew and Tara
Semenchuk or for the operation of Surveying Solutions, Inc. (SSI), 2SI Developments, LLC
(2SI), 3SI Building and Leasing, LLC (3SI), National Elevation Certificates, LLC (NEC), or
Southfield IT Group.




                                             28
Case 1:19-mc-51081-TLL ECF No. 27, PageID.299 Filed 09/13/19 Page 3 of 10




                                   ATTACHMENTB
The subject location shall be searched for fruits of criminal activity and the following
records, whether stored in paper or digital format, for Surveying Solutions, Inc., 2SI
Developments, LLC, 3 SI Building and Leasing, LLC, National Elevation Certificates, LLC
(NEC), and Southfield IT Group (hereinafter referred to as "Companies"), Andrew
Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony Thelen, Adam Ball, Courtney
Stodolak, Celena Thelen, Jessica Bartlett, Jenny Bartlett, and Sarah Ball:
   1. Records pertaining to work proposed, contracted or performed for the Michigan
      Department of Transportation, or other state or federal agencies, as a contractor or
      sub-contractor;

   2. Records pertaining to the Companies;

   3. Any personal financial records relating to the above listed individuals;

   4. Records pertaining to the schedule or locations of any of the above listed individual.

   5. Locked containers or safes wherein-any of the above items may be located;

   6. Records identifying the location of safety deposit boxes or storage lockers wherein
      any of the above items may be located. Keys or other instruments necessary to gain
      access to the safety deposit boxes or storage lockers.

  7. All electronic equipment, including cellular telephone, smartphones, desktop
     computers, laptop computers and tablets used principally for the operation of
     Companies or used by any of the above listed individuals;


     All of the above noted records may be stored on magnetic or electronic media
     including hard drives, diskettes, tapes, or other media in the form readable by
     computer. These records include media maintained as archive or backup copies.
     Also included in magnetic or electronic media are electronic data processing and
     storage devices, computers, and computer systems including central processing
     units, internal and peripheral storage devices such as fixed disks, external hard
     drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
     such as keyboards, printers, video display monitors, optical readers, and related
     communication devices such as modems. Computer equipment, as needed, is
     defined as follows:


                                            29
Case 1:19-mc-51081-TLL ECF No. 27, PageID.300 Filed 09/13/19 Page 4 of 10




        a. Hardware. Computer hardware consists of all equipment which can collect,
           analyze, create, display, convert, store, conceal, or transmit electronic,
           magnetic, optical, or similar computer impulses or data. Hardware includes,
           but it not limited to, any data processing devices; internal and peripheral
           storage devices; input/output devices (such as keyboards, printers,
           scanners); related communication devices (such as modems, cables, and
           connections, recording equipment, RAM or ROM units, acoustic couplers,
           automatic dialers, speed dialers); as well as any devices, mechanisms, or
           parts that can be used to restrict access to computer hardware (such as
           physical keys and Jocks) .

        b. Software. Computer software is digital information which can be
           interpreted by a computer and any of its related components to direct the
           way they work. Software is stored in electronic, magnetic, optical, or other
           digital form. It commonly includes programs to run operating systems,
           applications, utilities, compilers, interpreters, and communication devices.

       c. Documentation. Computer related documentation consists of written,
          recorded, printed, or electronically stored material which explains or
          illustrates how to configure hardware, software, or related items.

       d. Handwritten or printed notes regarding passwords, finding the file or
          directory names of important data, operating the hardware or software,
          identifying the suspect's electronic or telephone connections with co-
          conspirators and victims, or finding login names or accounts.


    For any computer or storage medium whose seizure is otherwise authorized by this
    warrant, and any computer or storage medium that contains or in which is stored
    records or information that is otherwise called for by this warrant (hereinafter,
    "COMPUTER"):


       a. evidence of who used, owned, or controlled the COMPUTER at the time
          the things described in this warrant were created, edited, or deleted, such as
          logs, registry entries, configuration files, saved usernames and passwords,
          documents, browsing history, user profiles, email, email contacts, "chat,"
          instant messaging logs, photographs, and correspondence;

       b. evidence of software that would allow others to control the COMPUTER,
          such as viruses, Trojan horses, and other forms of malicious software, as
          well as evidence of the presence or absence of security software designed to
          detect malicious software;
                                         30
Case 1:19-mc-51081-TLL ECF No. 27, PageID.301 Filed 09/13/19 Page 5 of 10




        c. evidence of the lack of such malicious software;

        d. evidence indicating how and when the computer was accessed or used to
           determine the chronological context of computer access, use, and events
           relating to crime under investigation and to the computer user;

        e. evidence indicating the computer user's state of mind as it relates to the
           crime under investigation;

        f. evidence of the attachment to the COMPUTER of other storage devices or
           similar containers for electronic evidence;

        g. evidence of counter-forensic programs (and associated data) that are
           designed to eliminate data from the COMPUTER;

        h. evidence of the times the COMPUTER was used;

        i. passwords, encryption keys, and other access devices that may be necessary
           to access the COMPUTER;

       J. documentation and manuals that may be necessary to access the
          COMPUTER or to conduct a forensic examination of the COMPUTER;

       k. records of or information about Internet Protocol addresses used by the
          COMPUTER;

       L records of or information about the COMPUTER'S Internet activity,
         including firewall logs, caches, browser history and cookies, "bookmarked"
         or "favorite" web pages, search terms that the user entered into any Internet
         search engine, and records of user-typed web addresses;

       m. contextual information necessary to understand the evidence described in
          this attachment.


    As used above, the terms "records" and "information" includes all forms of
    creation or storage, including any form of computer or electronic storage (such as
    hard disks or other media that can store data); any handmade form (such as
    writing); any mechanical form (such as printing or typing); and any photographic



                                         31
Case 1:19-mc-51081-TLL ECF No. 27, PageID.302 Filed 09/13/19 Page 6 of 10




     form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
     pictures, or photocopies).




                                         32
          Case 1:19-mc-51081-TLL ECF No. 27, PageID.303 Filed 09/13/19 Page 7 of 10




AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                               Return
                                                                        Copy of warrant and inventory left with:
                                                                                r:--   RF> 1.PFN cc
l nventory made in the presence of:
         L./£"Pr ,4-r- /cE.S I .z:>!;N <:!e
Inventory of the property taken and name of any person(s) seized:




                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:                                                              ~h~fa _- - Executing officer ·s signature

                                                          s~~/FJ-~A~z:~ ~ c, _8  Printed name and title
                                                                                                               ~)~ef
                                                                                                                   _--'    ~--r-
              Case 1:19-mc-51081-TLL ECF No. 27, PageID.304 Filed 09/13/19 Page 8 of,.,;.-10,


FJ)..597 (Rev. 4-J3-20t5)                                                                                                       Page         I   of   :3,
                                       UNITED STATES DEPARTMENT OF JUSTICE
                                                   FEDERAL BUREAU OF INVESTIGATION
                                                                            Receipt for Property

Case ID:      if or - oF ,.            -:Jo 7 L/ 1 '7 g
           On (date)        0 r'}   I:) s- l,}.      0   I   i                         item (s) listed below were:
                                                                                      IE] Collected/Seized
                                                                                      D    Received From

                                                                                      B    RetumedTo
                                                                                           Released To

(Name) - - - - - - - - - - ' - - - - - - - - - - - - - - - - - - - - - -
(Street Address)       //   L/00          1-) /?. LP /\Io                   (Z   r?

(City)       {Z f v{J .             JV (\)   l ;     ,       r;-/ ·1   ,,   }""Y)     '£


Description ofltem {s);       --'-1)_S_5_Z:_·__vf?_~.._y_E_'/Z_ w_o_ll_K_-- - - - - - - - - - - - - - - -
;D        L/ rPurn!?                 r;>/Z--:vi?. .S -                 (/1/V br //<            fl) F /'he,/ll        C /)/10



         6         1/-lv(V} /J (.//2,              //17= .I




                                                                                              Received From:
                                                                                                                               (Signature)

                                                                                              Printed Namc/fitle:
                  Case 1:19-mc-51081-TLL ECF No. 27, PageID.305 Filed 09/13/19 Page 9 of 10


     FD-597 (Rev. 4-13-2015)                                                                                        Page         ~of-3._

                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                       FEDE~ BUREAU OF INVESTIGATION
                                                                 \ Receipt for Property
                                                                  .
     Case ID:      !/ 6£- ;:::£-            S<J? tjJ 7&:
                On (date)       I )z~<.....,....~r..+)_9____ ~ listed below were:
                             --Y-'"                          J:s1 Collected/Seized
                                                                              D     Received From

                                                                              B     RetumedTo
                                                                                    Released To

     ( N a m e ) - - - - - -- -- - - - - - - - - - - --                                                                                ---
     (Street Address)       / /   L/ 0{)   f}tf LI};,/D /20
     (City)       @     t& Tud                 C.}?#/ /           rr:;J.;;;:;:


     Descriptionofltem{s); - - - - - --                                       - - -- - -- - - - - - - -




't--~         Lf €:j:[ett.rJ"/tl /:}AO-t> tl<J ~s:
                              M 11 PA5.5P&4r", >Id NX /VJ/C 52- I.JI@/



     _____M.,__,_1__,_
                   "1                              --=~_.__~L..LJ..s..=.,LJ/V) ;;_;t\/
                                               .,__1                                      '6 5 5 9 ~   i3 l/ ZGI t°tJ3
-i~)       €rr) A:I L ( fib, r{laO )
-i.-4) 2- €:'/TV-{{ t\: L tj A-f2:.D 1)'2J v'£..$
              hJ D t£)-£Mt&Nr~ 5,/d                                                       WX        FlE-ftt.fDIJAJ:rL{




-n) s:A= 5 up/ o                            Trte4:T Mn ffrl,.                        >M-:::z::5&D »J /<Sz J?J 77Sif/
28'                                  · __                                         3~ooc~ 5 tv 1z_ 5 8 LL -z=-
~                                                                                              >,
?   v+--+=,a~.ql,£-----""""~az...=.._ . ; ...!..1-..f..v..,---,,;--__,__,_~u,:_____::___,~.,....=,,r--:-___:'----/----""~-'--"-...:c:l--L-


~ l--J-~~~~J.l~~-J;..,,~~::::::-__ ~ - -- - ~- ~ - - -
                                           C                                             ReccivedFrom: - - - - --                  -    --
                                       (Signature)                                                                 (Signature)

    Printed Name/fitle:        ~ t } C,           ~cc/--:                                Pl"inted Name/fitle: - - -- - - --
                                  f7£) A £ - ~ ~
             Case 1:19-mc-51081-TLL ECF No. 27, PageID.306 Filed 09/13/19 Page 10 of 10


 FD-597 (Rev. 4-l3-20l5)                                                                                   Pa~     5   of~

                                             UNITED STATES DEPARTMENT OF JUSTICE
                                                    FEDERAL BUREAU OF INVESTIGATION
                                                           Receipt for Property

 CaselD:       '-/bC- U:- ~;L}J7g
           On(date)            7 r}Z-5/J q                         ~        listed below were:
                                      I
                                                                   t::::h CoUected/Seized
                                                                   D     Received From

                                                                   B     Returned To
                                                                         Released To

( N a m e ) - - - - - - --                             -------------------
 (StreetAddress)       I   J   ~Do Af..LMO t....b
(City)        f2J l4E.J          (MAI (3)---;>IJ~          /'   [0__L.
                                                          7

Descriptlonofitem(s); - - -- -- - -- -- - - - - - - - - - - - - -
~2-) PA-ck:, r1 6 L-J s ,




                                     I   ;




Received By:                     .           <r                            Received From: - - - - - - - - = , - - - - , - - - - - -
                                         (Signa                                                          (Signalure)

PrintedNnme/fitle:         ~                 t1,   /?EiAftf:d,             Printed Namc/fitle: - --        ------
                       ?r'£C;.,c;L                   Ac£~
